DETAILED ACTION
Claim(s) 1-36 are presented for examination. 
Claim(s) 13-27, 29, 30 and 32 are amended.
Claim(s) 1-12 and 31 are canceled.
Claim(s) 33-36 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
An Applicant initiated interview was conducted with Albert A. Abbou (Reg. # 75,598) on March 17th, 2021 proposing claim amendments (see interview summary PP# 20210317).

	
Specification
Applicant’s amendment to the title of the disclosure filed March 22nd, 2021 is descriptive and being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 19-25 of 26) filed March 22nd, 2021 with respect to rejection of claim(s) 13-32 under 35 U.S.C. § 102 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13-30 and 32-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohanty et al. (US 9,397,931 B1) hereinafter “Mohanty” in view of Tiruveedhula et al. (US 2017/0201389 A1) hereinafter “Tiruveedhula”.

Regarding Claims 13 and 20,
	Mohanty discloses a first provider edge (PE) device in an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of the first PE [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a provider edge (PE) router “10C” in an Ethernet virtual private network (EVPN), or system “2” in providing customer devices 4A-4D ("customer devices 4") associated with customer networks 6A-6B ("customer networks 6") with access to service provider network “12” via CE routers 8A-8B ("CE routers 8") over an interface “32A” using Network link(s) “16A-16I”], wherein the CE device is connected to a second interface of a second PE device over a second link [see fig. 1, col. 8, lines 18-26, the CE router “8B” is coupled to PE routers “10A” and “10B” via links “16G” and “16H”], and wherein the first PE device [see fig. 1, col. 5, lines 24-35, the provider edge (PE) router “10C”] comprises:
	a receiver [see fig. 3, col. 13, lines 47-50, interface cards 32A-38N ("IFCs 38") fo receiving packets via inbound links 58A-58N ("inbound links 58")] configured to receive a first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers (i.e. PE router “10D”) that match a MAC address], wherein the first message carries a first media access control/Internet Protocol (MAC/IP) advertisement route [see fig. 5: Step “115”; “TABLE 2”, col. 16, lines 33-54; col. 20, lines 19-21, the Ethernet Frame is received by the PE router that has received the MAC route advertisement], wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) [see fig. 3, “TABLE 2”, col. 16, lines 48-58, the MAC address learned by an EVPN module “48” has a corresponding Ethernet segment identifier (ESI) for forwarding the Ethernet Frame to the next hop included in the Ethernet Segment identified by the Ethernet segment identifier (ESI) of the MAC route], wherein the first MAC address is of the CE device or of a terminal device managed by the CE device [see col. 4, lines 44-46, wherein the MAC routes specifies a MAC address reachable through the customer edge network that is singly-homed to the second provider edge network device], and wherein the ES comprises the first link and the second link [see col. 8, lines 42-44, a set of L2 links and PE routers constitutes an "Ethernet Segment" (ES)];
	a processor coupled to the receiver [see fig. 3, col. 13, lines 47-63, one or more processors connected to the interface cards 32A-38N ("IFCs 38")]; and
	a memory storing a program comprising instructions to be executed in the processor such that when executed [see col. 18, lines 42-45, instructions embedded or encoded in a computer-readable medium to be performed by the processor], cause the first PE device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, trigger the provider edge (PE) router “10C”] to:
	use the first MAC forwarding entry to forward [see col. 19, lines 28-31, use the learned MAC route to forward], to the CE device [see col. 19, lines 28-31, to, for example, the CE router “8B”], a packet whose destination MAC address is the first MAC address [see col. 19, lines 28-31, network traffic, using the Ethernet Segment identified by the ESI that is associated with the MAC address in the MAC table].
	Mohanty does not explicitly teach “generate, based on the first MAC/IP advertisement route, a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address”.
	However Tiruveedhula discloses generate [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, if PE router “10A” receives a network packet from customer network 6C, the PE router “10A” performs C-MAC address learning to store (i.e. generate) an association, in the C-MAC table of PE router “10A”, between B-MAC1 and the source C-MAC address of the network packet], based on the first MAC/IP advertisement route [see fig 1 pg. 6, ¶47 lines 6-9, using EVPN BGP MAC advertisement routes to distribute reachability information for the B-MACs associated with the local Ethernet segments], a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, the PE router “10A” encapsulates the packet with “B-MAC1” (i.e. an identifier) as the source B-MAC address and ”B-MAC2” as the destination B-MAC address, where ”B-MAC2” is associated with PE router “10C”. PE router “10C”, upon receiving the network packet performs MAC learning based on the source C-MAC address included in the packet].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “generate, based on the first MAC/IP advertisement route, a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address” as taught by Tiruveedhula in the system of Mohanty for providing a more efficient network scheme without conventional devices wasting valuable network resources issuing types of communications as BUM traffic [see Tiruveedhula pg. 2, ¶11 lines 23-26].

Regarding Claims 14 and 21,
	Mohanty discloses the first PE device according to claim 20 [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, the provider edge (PE) router “10C”], wherein the first message further carries a network address of the second PE device [see col. 10, lines 55-57, updated by the PE router “10D”], and wherein the instructions [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium to be performed by the processor] further cause the first PE device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, trigger the provider edge (PE) router “10C”] to:
 	obtain the network address of the second PE device based on the first message [see fig. 5: Step “114”, col. 20, lines 21-26, store information in the MAC table of PE router “10C” that indicates, for example the MAC address, ESI for the Ethernet Segment and/or the ingress interface at which PE router 10C received the Ethernet frame from PE router 10D]; and
[see fig. 5: Step “102”, col. 20, lines 1-3, generate an AD route advertisement that includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second MAC forwarding entry comprises the first MAC address [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses].
	Mohanty does not explicitly teach “a second outbound interface identifier identifying a third interface of the first PE device, wherein the third interface is an interface between the first PE device and the second PE device, and wherein the second MAC forwarding entry is used as a backup entry to forward a packet whose destination MAC address is the first MAC address when the first link is faulty”.
	However Tiruveedhula discloses a second outbound interface identifier identifying a third interface of the first PE device [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, PE router 10A encapsulates the packet with B-MAC1 as the source B-MAC address and B-MAC2 as the destination B-MAC address, where B-MAC2 is associated with PE router 10C], wherein the third interface is an interface between the first PE device and the second PE device [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, PE router 10A encapsulates the packet with B-MAC1 as the source B-MAC address and B-MAC2 as the destination B-MAC address, where B-MAC2 is associated with PE router 10C. PE router 10C, upon receiving the network packet may perform MAC learning based on the source C-MAC address included in the packet], and wherein the second MAC forwarding entry is used as a backup entry to forward a packet whose destination MAC address is the first MAC address when the first link is faulty [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, If PE router 10C does not include an entry in its C-MAC table for the source C-MAC address, then PE router 10C stores an entry that includes an association between the source C-MAC address and B-MAC1].

	
Regarding Claims 15, 17, 18, 22 and 23,
	The combined system of Mohanty and Tiruveedhula discloses the first PE device as set forth above [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, the provider edge (PE) router “10C”].
	Mohanty further discloses wherein the instructions further cause the first PE device to generate a second message [see fig. 5: Step “102”, col. 20, lines 1-3, generate an AD route advertisement] after the receiver receives the first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], wherein the second message carries a second MAC/IP advertisement route [see fig. 5: Step “102”, col. 20, lines 1-3, the AD route advertisement includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second MAC/IP advertisement route comprises a second MAC address and the ESI [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses], wherein the second MAC address is the same as the first MAC address [see col. 8, lines 59-63, Using ESIs, PE routers 10 may share learned MAC addresses by sending MAC Advertisement routes that specify, among other information, a learned MAC address and a corresponding ESI for which the MAC address is applicable], and wherein the first PE device further comprises a transmitter configured to send the second message to the second PE device [see col. 19, lines 19-31, PE router 10C sends MAC routes to PE router 10D]. 

Regarding Claim 16,
	The combined system of Mohanty and Tiruveedhula discloses the method according to claim 13 [see fig. 5, col. 19, lines 60-64, a flowchart illustrating example operations of a network device to use a single route withdrawal message to perform a mass withdrawal of MAC routes in a PE network device of a singly-homed L2 segment in an EVPN].
	Mohanty further discloses wherein the first message is a first Border Gateway Protocol (BGP) update message [see col. 9, lines 30-34, multiple PE routers connected to the same Ethernet segment (i.e., a multi-homed Ethernet segment) can automatically discover each other with minimal to no configuration through the exchange of the Ethernet Segment route using Border Gateway Protocol (BGP)].

Regarding Claims 19 and 24,
	The combined system of Mohanty and Tiruveedhula discloses the first PE device according to claim 23 [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, the provider edge (PE) router “10C”].
	Mohanty further discloses wherein the second message further carries instruction information [see col. 18, lines 53-57, instructions corresponding to various aspects of PE router 10C, e.g., protocols], and wherein the instruction information instructs the second PE device not to send [see col. 10, lines 64-67; col. 11, lines 1-7, PE router 10D may not send], to the first PE device after the second PE device receives the second message [see col. 10, lines 64-67; col. 11, lines 1-7, to PE router 10C after receiving the AD route withdrawal message], a MAC/IP advertisement route through which the second MAC address is reached [see col. 11, lines 8-13, an AD route advertisement to PE router 10D to advertise a route for the ESI that identifies Ethernet segment 14B].

Regarding Claim 25,
	Mohanty discloses a non-transitory computer medium [see col. 18, lines 42-45, instructions embedded or encoded in a computer-readable medium] applied to an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of a first provider edge (PE) device over a first link [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, in a system “2” in which a provider edge (PE) router “10C” in an Ethernet virtual private network (EVPN) provides customer devices 4A-4D ("customer devices 4") associated with customer networks 6A-6B ("customer networks 6") with access to service provider network “12” via CE routers 8A-8B ("CE routers 8") over an interface “32A” using Network link(s) 16A-16I], wherein the CE device is connected to a second interface of a second PE device over a second link [see fig. 1, col. 8, lines 18-26, the CE router “8B” is coupled to PE routers “10A” and “10B” via links “16G” and “16H”], and wherein the non-transitory computer medium stores instructions executable by a processor [see col. 18, lines 42-45, instructions embedded or encoded in a computer-readable medium to be performed by the processor] of the first PE device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, of the provider edge (PE) router “10C”] such that when executed [see col. 18, lines 42-45, when implemented], cause the first PE device to implement [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, trigger the provider edge (PE) router “10C”] a method [see fig. 5, col. 19, lines 60-64, a flowchart illustrating example operations of a network device to use a single route withdrawal message to perform a mass withdrawal of MAC routes in a PE network device of a singly-homed L2 segment in an EVPN] comprising:
	receiving a first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], wherein the first message carries a first media access control/Internet Protocol (MAC/IP) advertisement route [see fig. 5: Step “115”; “TABLE 2”, col. 16, lines 33-54; col. 20, lines 19-21, the Ethernet Frame is received by the PE router that has received the MAC route advertisement], wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) [see fig. 3, “TABLE 2”, col. 16, lines 48-58, the MAC address learned by an EVPN module “48” has a corresponding Ethernet segment identifier (ESI)], wherein the first MAC address is of the CE device or of a terminal device managed by the CE device [see col. 4, lines 44-46, wherein the MAC routes specifies a MAC address reachable through the customer edge network that is singly-homed to the second provider edge network device], and wherein the ES comprises the first link and the second link [see col. 8, lines 42-44, a set of L2 links and PE routers constitutes an "Ethernet Segment" (ES)]; and
	using the first MAC forwarding entry is to forward [see col. 19, lines 28-31, use the learned MAC route to forward], to the CE device [see col. 19, lines 28-31, to, for example, the CE router 8B], a packet whose destination MAC address is the first MAC address [see col. 19, lines 28-31, network traffic, using the Ethernet Segment identified by the ESI that is associated with the MAC address in the MAC table].
	Mohanty does not explicitly teach “generating, based on the first MAC/IP advertisement route, a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address”.
	However Tiruveedhula discloses generating [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, if PE router “10A” receives a network packet from customer network 6C, the PE router “10A” performs C-MAC address learning to store (i.e. generate) an association, in the C-MAC table of PE router “10A”, between B-MAC1 and the source C-MAC address of the network packet], based on the first MAC/IP advertisement route [see fig 1 pg. 6, ¶47 lines 6-9, using EVPN BGP MAC advertisement routes to distribute reachability information for the B-MACs associated with the local Ethernet segments], a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, the PE router “10A” encapsulates the packet with “B-MAC1” (i.e. an identifier) as the source B-MAC address and ”B-MAC2” as the destination B-MAC address, where ”B-MAC2” is associated with PE router “10C”. PE router “10C”, upon receiving the network packet performs MAC learning based on the source C-MAC address included in the packet].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “generating, based on the first MAC/IP advertisement route, a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address” as taught by Tiruveedhula in the system of Mohanty for providing a more efficient network scheme without conventional devices wasting valuable network resources issuing types of communications as BUM traffic [see Tiruveedhula pg. 2, ¶11 lines 23-26].

Regarding Claim 26,
	Mohanty discloses the non-transitory computer medium according to claim 25 [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium], wherein the first message further carries a network address of the second PE device [see col. 10, lines 55-57, updated by the PE router “10D”], and wherein the method further comprises [see fig. 5, col. 19, lines 60-64, the flowchart illustrating example operations of a network device to use a single route withdrawal message to perform a mass withdrawal of MAC routes in a PE network device of a singly-homed L2 segment in an EVPN consisting of]:
	obtaining the network address of the second PE device based on the first message [see fig. 5: Step “114”, col. 20, lines 21-26, store information in the MAC table of PE router “10C” that indicates, for example the MAC address, ESI for the Ethernet Segment and/or the ingress interface at which PE router 10C received the Ethernet frame from PE router 10D]; and
	generating a second MAC forwarding entry based on the first MAC address and the network address of the second PE device [see fig. 5: Step “102”, col. 20, lines 1-3, generate an AD route advertisement that includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second MAC forwarding entry comprises the first MAC address [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses]. 	Mohanty does not explicitly teach “a second outbound interface identifier identifying a third interface of the first PE device, wherein the third interface is an interface between the first PE device and the second PE device, wherein a next hop network address in the second MAC forwarding entry is the network address of the second PE device; and wherein the second MAC forwarding entry is used as a backup entry to forward a packet whose destination MAC address is the first MAC address when the first link is faulty”.
	However Tiruveedhula discloses a second outbound interface identifier identifying a third interface of the first PE device [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, PE router 10A encapsulates the packet with B-MAC1 as the source B-MAC address and B-MAC2 as the destination B-MAC address, where B-MAC2 is associated with PE router 10C], wherein the third interface is an interface between the first PE device and the second PE device [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, PE router 10A encapsulates the packet with B-MAC1 as the source B-MAC address and B-MAC2 as the destination B-MAC address, where B-MAC2 is associated with PE router 10C. PE router 10C, upon receiving the network packet may perform MAC learning based on the source C-MAC address included in the packet], wherein a next hop network address in the second MAC forwarding entry is the network [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, If PE router 10C does not include an entry in its C-MAC table for the source C-MAC address, then PE router 10C stores an entry that includes an association between the source C-MAC address and B-MAC1].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a second outbound interface identifier identifying a third interface of the first PE device, wherein the third interface is an interface between the first PE device and the second PE device, wherein a next hop network address in the second MAC forwarding entry is the network address of the second PE device; and wherein the second MAC forwarding entry is used as a backup entry to forward a packet whose destination MAC address is the first MAC address when the first link is faulty” as taught by Tiruveedhula in the system of Mohanty for the same motivation as set forth in claim 25.

Regarding Claims 27 and 29,
	The combined system of Mohanty and Tiruveedhula discloses the non-transitory computer medium as set forth above [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium].
	Mohanty further discloses wherein after receiving [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], the first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], the method further comprises [see fig. 5, col. 19, lines 60-64, the flowchart illustrating example operations of a network device to use a single route withdrawal message to perform a mass withdrawal of MAC routes in a PE network device of a singly-homed L2 segment in an EVPN also consisting]: 
	generating a second message [see fig. 5: Step “102”, col. 20, lines 1-3, generate an AD route advertisement that includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second message carries a second MAC/IP advertisement route [see col. 10, lines 55-57, next hops for the L2 prefixes of MAC addresses identified by the ESI in the AD route withdrawal message], wherein the second MAC/IP advertisement route comprises a second MAC address and the ESI [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses], wherein the second MAC address is the same as the first MAC address [see col. 8, lines 59-63, Using ESIs, PE routers 10 may share learned MAC addresses by sending MAC Advertisement routes that specify, among other information, a learned MAC address and a corresponding ESI for which the MAC address is applicable]; and 
	sending the second message to the second PE device [see col. 19, lines 19-31, PE router 10C sends MAC routes to PE router 10D].

Regarding Claim 28,
	The combined system of Mohanty and Tiruveedhula discloses the non-transitory computer medium according to claim 25 [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium]. 
	Mohanty further discloses wherein the first message is a first Border Gateway Protocol (BGP) update message [see col. 9, lines 30-34, multiple PE routers connected to the same Ethernet segment (i.e., a multi-homed Ethernet segment) can automatically discover each other with minimal to no configuration through the exchange of the Ethernet Segment route using Border Gateway Protocol (BGP)].

Regarding Claim 30,
	The combined system of Mohanty and Tiruveedhula discloses the non-transitory computer medium according to claim 25 [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium].
	Mohanty further discloses wherein after receiving [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], the first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], the method further comprises [see fig. 5, col. 19, lines 60-64, the flowchart illustrating example operations of a network device to use a single route withdrawal message to perform a mass withdrawal of MAC routes in a PE network device of a singly-homed L2 segment in an EVPN also consisting]:
	generating [see fig. 5: Step “102”, col. 20, lines 1-3, generate], a second message [see fig. 5: Step “102”, col. 20, lines 1-3, an AD route advertisement that includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second message carries a second MAC/IP advertisement route [see col. 10, lines 55-57, next hops for the L2 prefixes of MAC addresses identified by the ESI in the AD route withdrawal message], wherein the second MAC/IP advertisement route comprises a second MAC address and the ESI [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses], wherein the second MAC address is the same as the first MAC address [see col. 8, lines 59-63, Using ESIs, PE routers 10 may share learned MAC addresses by sending MAC Advertisement routes that specify, among other information, a learned MAC address and a corresponding ESI for which the MAC address is applicable]; and
	sending [see col. 19, lines 19-31, sending], by the first PE device [see col. 19, lines 19-31, by the PE router 10C], the second message to the second PE device [see col. 19, lines 19-31, MAC routes to PE router 10D].

Regarding Claim 32,
	The combined system of Mohanty and Tiruveedhula discloses the non-transitory computer medium according to claim 30 [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium].
	Mohanty further discloses wherein the second message further carries instruction information [see col. 18, lines 53-57, instructions corresponding to various aspects of PE router 10C, e.g., protocols], and wherein the instruction information instructs the second PE device not to send [see col. 10, lines 64-67; col. 11, lines 1-7, PE router 10D may not send], to the first PE device after the second PE device receives the second message [see col. 10, lines 64-67; col. 11, lines 1-7, to PE router 10C after receiving the AD route withdrawal message], a MAC/IP advertisement route through which the second MAC address is reached [see col. 11, lines 8-13, an AD route advertisement to PE router 10D to advertise a route for the ESI that identifies Ethernet segment 14B].

Regarding Claim 33. 
	Mohanty discloses a system applied to an Ethernet virtual private network (EVPN) [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a Ethernet virtual private network (EVPN), or system “2”] comprising:
	a customer edge (CE) device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, CE routers 8A-8B ("CE routers 8")]; 
 [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a provider edge (PE) router “10C”]; and 
	a second PE device comprising a second interface connected to the CE device over a second link [see fig. 1, col. 8, lines 18-26, the CE router “8B” is coupled to PE routers “10A” and “10B” via links “16G” and “16H”], wherein the first PE device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a provider edge (PE) router “10C”] comprises:
	a receiver [see fig. 3, col. 13, lines 47-50, interface cards 32A-38N ("IFCs 38") fo receiving packets via inbound links 58A-58N ("inbound links 58")] configured to receive a first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers (i.e. PE router “10D”) that match a MAC address], wherein the first message carries a first media access control/Internet Protocol (MAC/IP) advertisement route [see fig. 5: Step “115”; “TABLE 2”, col. 16, lines 33-54; col. 20, lines 19-21, the Ethernet Frame is received by the PE router that has received the MAC route advertisement], wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) [see fig. 3, “TABLE 2”, col. 16, lines 48-58, the MAC address learned by an EVPN module “48” has a corresponding Ethernet segment identifier (ESI) for forwarding the Ethernet Frame to the next hop included in the Ethernet Segment identified by the Ethernet segment identifier (ESI) of the MAC route], wherein the first MAC address is of the CE device or of a terminal device managed by the CE device [see col. 4, lines 44-46, wherein the MAC routes specifies a MAC address reachable through the customer edge network that is singly-homed to the second provider edge network device], and wherein the ES comprises the first link and the second link [see col. 8, lines 42-44, a set of L2 links and PE routers constitutes an "Ethernet Segment" (ES)]; 
[see fig. 3, col. 13, lines 47-63, one or more processors connected to the interface cards 32A-38N ("IFCs 38")]; and 
	a memory storing instructions to be executed by the processor such that when executed [see col. 18, lines 42-45, instructions embedded or encoded in a computer-readable medium to be performed by the processor], cause the first PE device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, trigger the provider edge (PE) router “10C”] to: 
	use the first MAC forwarding entry to forward [see col. 19, lines 28-31, use the learned MAC route to forward], to the CE device [see col. 19, lines 28-31, to, for example, the CE router “8B”], a packet whose destination MAC address is the first MAC address [see col. 19, lines 28-31, network traffic, using the Ethernet Segment identified by the ESI that is associated with the MAC address in the MAC table].
	Mohanty does not explicitly teach “generate, based on the first MAC/IP advertisement route, a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address”.
	However Tiruveedhula discloses generate [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, if PE router “10A” receives a network packet from customer network 6C, the PE router “10A” performs C-MAC address learning to store (i.e. generate) an association, in the C-MAC table of PE router “10A”, between B-MAC1 and the source C-MAC address of the network packet], based on the first MAC/IP advertisement route [see fig 1 pg. 6, ¶47 lines 6-9, using EVPN BGP MAC advertisement routes to distribute reachability information for the B-MACs associated with the local Ethernet segments], a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, the PE router “10A” encapsulates the packet with “B-MAC1” (i.e. an identifier) as the source B-MAC address and ”B-MAC2” as the destination B-MAC address, where ”B-MAC2” is associated with PE router “10C”. PE router “10C”, upon receiving the network packet performs MAC learning based on the source C-MAC address included in the packet].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “generate, based on the first MAC/IP advertisement route, a first MAC forwarding entry comprising an outbound interface identifier identifying the first interface and the first MAC address” as taught by Tiruveedhula in the system of Mohanty for providing a more efficient network scheme without conventional devices wasting valuable network resources issuing types of communications as BUM traffic [see Tiruveedhula pg. 2, ¶11 lines 23-26].

Regarding Claim 34,
	Mohanty discloses the system according to claim 33 [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a Ethernet virtual private network (EVPN), or system “2”], wherein the first message further carries a network address of the second PE device [see col. 10, lines 55-57, updated by the PE router “10D”], and wherein the instructions [see col. 18, lines 42-45, the instructions embedded or encoded in a computer-readable medium to be performed by the processor] further cause the first PE device [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, trigger the provider edge (PE) router “10C”] to: 
	obtain the network address of the second PE device based on the first message [see fig. 5: Step “114”, col. 20, lines 21-26, store information in the MAC table of PE router “10C” that indicates, for example the MAC address, ESI for the Ethernet Segment and/or the ingress interface at which PE router 10C received the Ethernet frame from PE router 10D]; and 
	generate a second MAC forwarding entry based on the first MAC address and the network address of the second PE device [see fig. 5: Step “102”, col. 20, lines 1-3, generate an AD route advertisement that includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second MAC forwarding entry comprises the first MAC address [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses].
	Mohanty does not explicitly teach “a second outbound interface identifier identifying a third interface of the first PE device, wherein the third interface is an interface between the first PE device and the second PE device, and wherein the second MAC forwarding entry is used as a backup entry to forward a packet whose destination MAC address is the first MAC address when the first link is faulty”.
	However Tiruveedhula discloses a second outbound interface identifier identifying a third interface of the first PE device [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, PE router 10A encapsulates the packet with B-MAC1 as the source B-MAC address and B-MAC2 as the destination B-MAC address, where B-MAC2 is associated with PE router 10C], wherein the third interface is an interface between the first PE device and the second PE device [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, PE router 10A encapsulates the packet with B-MAC1 as the source B-MAC address and B-MAC2 as the destination B-MAC address, where B-MAC2 is associated with PE router 10C. PE router 10C, upon receiving the network packet may perform MAC learning based on the source C-MAC address included in the packet], and wherein the second MAC forwarding entry is used as a backup entry to forward a packet whose destination MAC address is the first MAC address when the first link is faulty [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23, If PE router 10C does not include an entry in its C-MAC table for the source C-MAC address, then PE router 10C stores an entry that includes an association between the source C-MAC address and B-MAC1].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a second outbound interface identifier identifying a third interface of the first PE device, wherein the third interface is an interface 

Regarding Claim 35, 
	The combined system of Mohanty and Tiruveedhula discloses the system according to claim 33 [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a Ethernet virtual private network (EVPN), or system “2”].
	Mohanty further discloses wherein the instructions further cause the first PE device to generate a second message see fig. 5: Step “102”, col. 20, lines 1-3, generate an AD route advertisement] after the receiver receives the first message from the second PE device [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers that match a MAC address], wherein the second message carries a second MAC/IP advertisement route [see fig. 5: Step “102”, col. 20, lines 1-3, the AD route advertisement includes the ESI for sending the AD route advertisement to PE router 10D], wherein the second MAC/IP advertisement route comprises a second MAC address and the ESI [see col. 19, lines 13-17, the PE router “10C” stores associations between MAC addresses and Ethernet Segment Identifiers (ESIs) that correspond to Ethernet Segments used to forward network traffic from the respective devices associated with the MAC addresses], wherein the second MAC address is the same as the first MAC address [see col. 8, lines 59-63, Using ESIs, PE routers 10 may share learned MAC addresses by sending MAC Advertisement routes that specify, among other information, a learned MAC address and a corresponding ESI for which the MAC address is applicable], and wherein the first PE device further comprises a transmitter configured to send the second message to the second PE device [see col. 19, lines 19-31, PE router 10C sends MAC routes to PE router 10D].

Regarding Claim 36,
	Mohanty discloses the system according to claim 35 [see fig(s). 1 & 3, col. 5, lines 24-35; col. 17, lines 21-26, a Ethernet virtual private network (EVPN), or system “2”], wherein the second PE device [see fig. 1, col. 8, lines 18-26, the PE router “10B”] comprises: 
	a second receiver [see fig. 3, col. 13, lines 47-50, interface cards 32A-38N ("IFCs 38") fo receiving packets via inbound links 58A-58N ("inbound links 58")]  configured to receive the second message [see fig. 5: Step “115”, col. 20, lines 19-21, receive an Ethernet frame from one of the neighboring PE routers (i.e. PE router “10D”) that match a MAC address]; 
	a second processor coupled to the second receiver [see fig. 3, col. 13, lines 47-63, one or more processors connected to the interface cards 32A-38N ("IFCs 38")]; and 
	a second memory storing second instructions to be executed by the second processor such that when executed [see col. 18, lines 42-45, instructions embedded or encoded in a computer-readable medium to be performed by the processor].
	Mohanty does not explicitly teach “generate a third MAC forwarding entry, wherein the third MAC forwarding entry comprises the first MAC address and a second outbound interface identifier identifying the second interface”.
	However Tiruveedhula discloses generate a third MAC forwarding entry [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, if PE router “10A” receives a network packet from customer network 6C, the PE router “10A” performs C-MAC address learning to store (i.e. generate) an association, in the C-MAC table of PE router “10A”, between B-MAC1 and the source C-MAC address of the network packet], wherein the third MAC forwarding entry comprises the first MAC address and a second outbound interface identifier identifying the second interface [see fig(s) 1 & 3: Step “304”, pg. 5, ¶37 lines 9-23; pg. 9, ¶68 lines 6-13, the PE router “10A” encapsulates the packet with “B-MAC1” (i.e. an identifier) as the source B-MAC address and ”B-MAC2” as the destination B-MAC address, where ”B-MAC2” is associated with PE router “10C”. PE router “10C”, upon receiving the network packet performs MAC learning based on the source C-MAC address included in the packet].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “generate a third MAC forwarding entry, wherein the third MAC forwarding entry comprises the first MAC address and a second outbound interface identifier identifying the second interface” as taught by Tiruveedhula in the system of Mohanty for the same motivation as set forth in claim 33.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469